Remarks
Claims 1, 3, and 5-7 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/10/2022 have been fully considered but they are not persuasive.
Applicant alleges that “The Office Action acknowledges that Nakae does not explicitly disclose such features” with respect to the extracting limitation.  This is incorrect.  The previous office action explicitly cited Nakae as disclosing the following:
Nakae as modified by Terry discloses the device of claim 2, in addition, Nakae discloses that the processor is further programmed to execute:
Extracting variables included in the request from a past access log or a communication packet to the server, identifying a variable for which a degree of value change at every access or communication to the server is equal to or higher than a predetermined threshold from among the extracted variables, and setting the identified variable as the conversion information (Exemplary Citations: for example, Abstract, Paragraphs 7, 104, 108, 109, 111-116, 120-139, 145-164, 193-195, 202-209, 219, 237-
Since Applicant has not provided any argument against this, such stand as fact and it is clear that Nakae undisputedly discloses the above.  
Applicant then cites the limitation again, alleges “the Office Action alleges that Terry describes ‘frequencies based on previous communications, going up as more malicious traffic is sent....’  However, even if it is assumed arguendo that Terry teaches such features, it is still not the case that Terry teaches or suggests the above-quoted claim language, particularly the use of the threshold.  In fact, Terry does not mention a threshold.”  To the contrary, the thresholds of Terry may be seen as 0, for example, where any change is above the threshold.  The claim does not define the threshold as being any specific threshold and, therefore, could be any threshold including 0.  Therefore, any change is greater than a threshold of 0 and could fall under this claim limitation.  This is within Terry’s disclosure of the frequencies being based on previous communications going up as more malicious traffic is sent, since this value increases, the change is above a 0 threshold, for example.  
Applicant goes on to allege “Also, Terry appears to describe converting network communication data into a benign format, which is quite different from the present claimed invention.”  However, Applicant fails to point to any claim language that prohibits converting data into a benign format.  Indeed, the conversion of variables in the claims could very well be to a benign format, since the claims do not say otherwise.  Therefore, Applicant’s allegations have nothing to do with the claims at hand.  

Information Disclosure Statement
The information disclosure statement filed 7/22/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because non-patent literature documents 3 and 5-7 do not have dates.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakae (U.S. Patent Application Publication 2004/0172557) in view of Terry (U.S. Patent Application Publication 2017/0201543).
Regarding Claim 1,
Nakae discloses a request control device comprising:
A memory (Exemplary Citations: for example, Abstract, Paragraphs 104, 108, 109, 111-116, 120-139, 145-164, 193-195, 219, 237-242, and associated figures; memory on which data, programs, and such are stored, for example.  This is seen in many additional areas, such as figure 31, as one example); and
A processor coupled to the memory and programmed to execute a process comprising (Exemplary Citations: for example, Abstract, Paragraphs 104, 108, 109, 111-116, 120-139, 145-164, 193-195, 219, 237-242, and associated figures; processor of any kind, for example.  This is seen in many additional areas, such as figure 31, as one example);
Receiving a request issued from a terminal device to a server, causing a sandbox in which an environment of the server is reproduced to execute the received request, determining whether an execution result of the request in the sandbox indicates detection of an attack, transferring the request to the server in response to a determination that the execution result in the sandbox does not indicate detection of an attack, and not transferring the request to the server in response to a determination that the execution result of the request indicates detection of an attack 
Storing in a memory, for each of variables included in the request, information indicating a value of the variable, the value of the variable being processible in an application in the sandbox (Exemplary Citations: for example, Abstract, Paragraphs 7, 104, 108, 109, 111-116, 120-139, 145-164, 193-195, 219, 237-242, 527-534, and associated figures; variables, such as addresses, ports, or the like, as examples);
Receiving a request issued from the terminal device and, sending a variable in the request into the value of the variable that is processible in the application in the sandbox, and transferring the request to the sandbox (Exemplary Citations: for example, Abstract, Paragraphs 7, 104, 108, 109, 111-116, 120-139, 145-164, 193-195, 219, 237-242, 527-534, and associated figures); and
Extracting variables included in the request from a past access log or a communication packet to the server, identifying a variable for which a degree of value change at every access or communication to the server is equal to or higher than a predetermined threshold from among the extracted variables, and setting the identified variable as the conversion information (Exemplary Citations: for example, Abstract, Paragraphs 7, 104, 108, 109, 111-116, 120-139, 145-164, 193-195, 202-209, 219, 237-
But does not explicitly disclose converting the variable.  
Terry, however, discloses storing in a memory, for each of variables included in the request, conversion information indicating a value of the variable, the value of the variable being processible in an application in the sandbox (Exemplary Citations: for example, Abstract, Paragraphs 42-50, 56, 62-64, 66, 68, 70-84, 87, and associated figures; conversion information, such as benign conversions, hexadecimal, etc., for example);
Receiving a request issued from the terminal device and, converting a variable in the request into the value of the variable that is processible in the application in the sandbox, and transferring the request to the sandbox (Exemplary Citations: for example, Abstract, Paragraphs 42-50, 56, 62-64, 66, 68, 70-84, 87, and associated figures; converting to benign format, hexadecimal, etc., for example); and
Extracting variables included in the request from a past access log or a communication packet to the server, identifying, as a variable to be converted in the request, a variable for which a degree of value change at every access or communication to the server is equal to or higher than a predetermined threshold from among the extracted variables, and setting the identified variable as the conversion information (Exemplary Citations: for example, Abstract, Paragraphs 42-50, 56, 62-64, 66, 68, 70-84, 87, 
Regarding Claim 6,
Claim 6 is a method claim that corresponds to device claim 1 and is rejected for the same reasons.  
Regarding Claim 7,
Claim 7 is a medium claim that corresponds to device claim 1 and is rejected for the same reasons.  
Regarding Claim 3,
Nakae as modified by Terry discloses the device of claim 1, in addition, Nakae discloses that a variable to be converted among the variables included in the request is at least one of a session ID, a nonce, a user ID, a password, and a content ID of dynamic content that are included in the request (Exemplary Citations: for example, Abstract, Paragraphs 7, 104, 108, 109, 111-116, 120-139, 145-164, 193-195, 219, 
Terry discloses that a variable to be converted among the variables included in the request is at least one of a session ID, a nonce, a user ID, a password, and a content ID of dynamic content that are included in the request (Exemplary Citations: for example, Abstract, Paragraphs 42-50, 56, 62-64, 66, 68, 70-84, 87, and associated figures; all data can be converted to hexadecimal, for example).  
Regarding Claim 5,
Nakae discloses that the processor is further programmed to execute:
Obtaining identification information on the request by using at least one of an IP address of the request, a port number, a reception time, and a hash value of the request, and storing, in a memory, inspected request information in which the identification information on the request and an execution result of the request in the sandbox are associated with each other (Exemplary Citations: for example, Abstract, Paragraphs 7, 104, 108, 109, 111-116, 120-139, 145-164, 193-195, 202-209, 219, 237-242, 329,  527-534, and associated figures; creating new rules based on the above information, for example); and
When receiving a request from the terminal device, obtaining the identification information on the received request from the inspected request information, causing the sandbox to execute the received request .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey D. Popham/Primary Examiner, Art Unit 2432